Citation Nr: 1640619	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to the service-connected disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for left ankle sprain/strain, chronic degenerative joint disease (DJD).

3.  Entitlement to a disability rating in excess of 10 percent for lumbar sprain/strain with degenerative disc disease (DDD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disabilities


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1977 and from January 1979 to May 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the claim for entitlement to service connection for depression, in a January 2012 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with a dysthymic disorder.  The examiner noted that the Veteran reported that after his first four year contract with the Army, he wanted to re-enlist, but his fiancée would not allow him to.  Instead, the Veteran enlisted in the National Guard with the hopes of staying until retirement age.  However, he experienced a back injury in an armored vehicle accident.  The Veteran received physical therapy and served another four years, but when it was time to re-enlist again, the National Guard would not accept him due to his physical limitations.

The Veteran reported feeling "wronged" by the National Guard and remained bitter about this.  The examiner noted that despite the Veteran's service-connected back and ankle injuries, he worked for 25 years in municipal service as a police officer and firefighter until he reached retirement age, and still worked part-time on an on-call basis de-icing planes.  The examiner reported that while medical records documented that the Veteran experienced back and ankle pain, these injured have not prevented him from working.  

The VA examiner opined that the Veteran's depression was more likely than not secondary to a combination of his ongoing bitterness for being discharged from the National Guard, as well as in response to the death of his wife, rather than secondary to ankle and back pain.  The Board notes that the VA examiner never provided a sound rationale for his negative nexus opinion.  The examiner speculates and assumes that the Veteran's depression was because of ongoing bitterness from being discharged from the National Guard and in response to the death of his wife, without providing any evidence to back this up.  The Board finds that the January 2012 VA opinion is inadequate.  

Additionally, in a November 2015 letter, the Veteran's VA psychologist wrote that he had been treating the Veteran since 2009.  The VA psychologist wrote that the Veteran's symptoms of depression were burdensome for him, and psychologically they were deeply related to injuries and history of his military service.

Finally, in his July 2016 videoconference hearing, the Veteran testified that he received VA treatment for his psychological condition every three months.  On remand, the RO should obtain and associate all VA treatment the Veteran received for his psychological condition.  A new examination is also necessary to determine if the Veteran's diagnosed psychological condition is etiologically related to active service, or secondarily related to his service-connected disabilities.
Concerning the increased ratings claims for the Veteran's service-connected left ankle and back disabilities, in the January 2012 C&P examination report, the examiner noted that the Veteran was trying to deceive him.  The examiner noted that the Veteran had exaggerated motor strength and overreacted to superficial palpation.  The examiner reported that the Veteran refused to demonstrate full range of motion.  

However, in his July 2016 videoconference hearing, the Veteran testified that he had left ankle instability and that his ankle condition caused him to lose his balance.  He further testified that he had an altered gait or limp because of his back condition and that it had increased in severity.

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2015).  The Veteran was afforded a VA examination in January 2012 to evaluate his service-connected left ankle DJD.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, the claim must be remanded for a new VA examination with complete range of motion testing.

Finally, in his July 2016 videoconference hearing, the Veteran testified that he had problems with his job as a result of his service-connected disabilities.  He reported that his disabilities made his career shorter.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the appeal for increased ratings for left ankle DJD and lumbar DDD, the matter of unemployability was raised by the record.  The TDIU claim has been recognized as part and parcel of the increased ratings appeals and is before the Board.

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for depression, left ankle DJD, lumbar DDD, and TDIU.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

2. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his agent and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.

3. Provide the Veteran and his agent with appropriate 38 C.F.R. § 3.159(b) notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.

4. Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to determine the existence and etiology of any psychiatric disorder found to be present.  The claims folder, including a copy of this remand, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion regarding the following:

a. Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability is related to the Veteran's active duty service?

b. Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability was caused or chronically aggravated by his service-connected disabilities, to include left ankle sprain/strain with chronic DJD and lumbar sprain/strain with DDD?

c. The examiner is asked to reconcile any opinion given with the November 2015 letter from the Veteran's VA psychologist who found that the Veteran's depression symptoms were deeply related to his injuries and history of military service.

d. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

e. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

5. The Veteran should be afforded a VA examination to determine the nature, extent and severity of his left ankle DJD.  The claims file and a copy of this remand decision should be made available to the examiner for review.  Any indicated tests should be accomplished, including MRIs (if feasible).  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  

The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the right ankle.

Specifically, the VA examiner's opinion should address the following:

a. Based on a review of the claims file and the examination findings, the examiner should describe the severity of Veteran's service-connected left ankle DJD by providing an opinion concerning whether the limitation of motion is "moderate" or "marked."

b. State what impact, if any, the Veteran's service-connected left ankle DJD have on his ability to obtain and maintain substantial gainful occupation.

6. Schedule the Veteran for an appropriate VA spine examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected lumbar DDD.  The claims folder should be made available to and reviewed by the examiner.  

a. The examiner should identify all orthopedic and related neurological pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion (passive and active) studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.

b. The examiner should determine whether the Veteran's DDD has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

c. The examiner should state whether the lumbar DDD has been productive of any peripheral neuropathy or radiculopathy in the Veteran's lower extremities.

i. If the Veteran is diagnosed with peripheral neuropathy or radiculopathy, the examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy or radiculopathy is related to his service-connected lumbar DDD.

ii. If the examiner determines that any peripheral neuropathy found is related to the Veteran's service-connected lumbar DDD, the examiner is asked to express an opinion as to the nerve involved and the severity of the nerve involvement in terms of being mild, moderate, or severe.  

iii. The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2015).

The examiner should determine the functional effects of the Veteran's service-connected disabilities (see the February 2012 rating decision for a full list) on his ability to obtain and maintain employment consistent with his education and occupational experience.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must fully describe the impact of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

7. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After the Veteran and his agent have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




